Citation Nr: 1448576	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  06-06 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for infectious hepatitis.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

5.  Entitlement to service connection for refractive error of the left eye.

6.  Entitlement to service connection for left blepharitis and moderate dry eye.

7.  Entitlement to service connection for left eye senile cataracts.
8.  Entitlement to a compensable rating for residuals of a fractured left zygomatic arch.

9.  Entitlement to a temporary total disability rating for convalescence following right knee surgery.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).

11.  Entitlement to special monthly compensation (SMC) benefits based on the need for aid and attendance or on housebound status.

[The issues of entitlement to service connection for back and bilateral hip disorders and degenerative joint disease, right shoulder (previously claimed as a right arm fracture); whether new and material evidence has been received to reopen a claim for service connection for a right elbow disability; a rating in excess of 10 percent for bilateral hearing loss; and a rating in excess of 10 percent for scars of the chin and upper lip will be addressed in a separate decision.]


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from July 1943 to April 1946 and from June 1947 to April 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2006, March 2008, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.

The issues of entitlement to service connection for "trunk, upper body, or shoulder(s) damage," cervical spine disorders, and neuropathy/radiculopathy of the upper and lower extremities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, August 2011 Statement in Support of Claim.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for a compensable rating for left zygomatic arch, following the agency of original jurisdiction's (AOJ's) most recent adjudication of the Veteran's claim in a May 2007 statement of the case, VA received additional evidence including VA treatment records, lay statements from the Veteran, and May 2014 VA dental and oral conditions Disability Benefits Questionnaire (DBQ) and Temporomandibular Joint (TMJ) conditions examinations.  The AOJ must consider such evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2014).

Further, and more importantly, in his March 2006 claim for TDIU, the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits.  It is not clear what the basis of the award is for the SSA disability; as such, because they may be relevant to the claims on appeal, the SSA records should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In light of the Veteran's age, the Board considered addressing these claims at this time.  However, in light of the logic of the Joint Motion from the Veteran's Court, cited in a separate decision, the Board believes it has no option in this case. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


